Citation Nr: 0208890	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-11-944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of shrapnel wound to the right hand.

2.  Entitlement to the assignment of a compensable disability 
evaluation for residuals of shrapnel wound to the right leg.

3.  Entitlement to the assignment of a higher disability 
rating for posttraumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from October 1941 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The Board remanded the issues regarding the veteran's service 
connected scar residuals in June 2000 for additional 
development.  The veteran has since then also perfected an 
appeal regarding the assignment of a rating higher than 10 
percent for PTSD.


FINDING OF FACT

1.  The residual scarring from shrapnel wounds to the right 
hand is manifested by well-healed, non-tender, non-adherent 
scars that do not interfere with function.

2.  The residual scarring from shrapnel wounds to the right 
leg is manifested by well-healed, non-tender, non-adherent 
scars that do not interfere with function.

3.  The veteran's psychiatric disorder is manifested 
primarily by transient symptoms that includes irritability, 
anxiety, sleep impairment, intrusive thoughts, startle 
response and nightmares; without more than mild impairment in 
social functioning or industrial capability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residual scarring to the right hand are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The schedular criteria for the assignment of a 
compensable rating for residual scarring to the right leg are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.118, Diagnostic Codes 7803, 7804, and 7805 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.3, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The veteran contends that he is entitled to higher disability 
evaluations for his service-connected disabilities.  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modifies the 
adjudication of all pending claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001) [hereinafter 
"VCAA"].  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not the subject of 
a final decision by VA as of that date.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (except for 
provisions relating to claims to reopen); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).

In this case, there is no issue as to substantial 
completeness of an application for a benefit or of providing 
instructions for completing an application.  38 U.S.C.A. 
§ 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
There is no application form required to claim entitlement to 
a higher evaluation, and the appellant provided sufficient 
information for the RO to determine who was making the claim 
and what he was claiming.

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to notify and assist.

In particular, there is now a duty to notify a claimant of 
information or lay or medical evidence necessary to 
substantiate a claim and to indicate what portion of the 
information or evidence is to be provided by the claimant and 
what part the Secretary will attempt to obtain.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  A personal hearing was scheduled in January 
1998, however, the veteran canceled his hearing.  At the time 
of cancellation, the veteran reported various treatment by 
private physicians.  The VA gathered the necessary forms and 
advised the veteran that it would attempt to gather his 
private treatment records.  

The RO has made reasonable efforts to obtain relevant records 
and has notified the appellant of the records received.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c).  His service medical records, VA 
treatment records, and private doctor's treatment notes are 
associated with the file.  There is no indication of 
additional pertinent evidence that should be obtained.  VA's 
duty to notify the veteran of failure to obtain records is 
moot, as there is no indication of any missing records.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  

Nothing in the record indicates the existence of VA or other 
government records pertinent to the claim that VA could 
obtain to discharge its duty to seek such records.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claims at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
The veteran has undergone VA examinations.  At this time, 
nothing in the record suggests that additional examination or 
opinion is necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to higher evaluations, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act or the implementing regulations in the first instance 
would serve no practical purpose.  VA has discharged its duty 
under the VCAA and the Board may reach the merits of this 
appeal.

Scars

Disability evaluations are administered under VA's Schedule 
for Rating Disabilities that is found in 38 C.F.R. Part 4 and 
is designed to compensate a veteran for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  

Historically, the service medical records relate that the 
veteran sustained shrapnel wounds to the right hand in April 
1945 and to the left leg in May 1945.  A March 1946 rating 
action granted service connection for residuals of shrapnel 
wounds to the right hand and left leg assigning a 
noncompensable evaluation. 

In July 1977, a cyst was excised from the right thumb.  This 
cyst was considered formed due to foreign material 
(shrapnel).

Based on statements of the veteran, a June 1998 rating action 
re-characterized the service-connected leg wound.  The RO 
granted service connection for the residuals of shrapnel 
wounds to the right leg, and assigned a noncompensable 
evaluation under Diagnostic Code 7805 for "residuals, 
shrapnel wound, right leg (formerly identified as wound to 
left leg, code 7804)".  The veteran appealed the 
noncompensable rating assigned for the scar by this rating 
decision.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration or superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Codes 7803, 7804.  Scars may also be evaluated 
on the basis of any related limitation of function of the 
body part that they affect.  38 C.F.R. Part 4, Code 7805.  

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Diagnostic Code 5261 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, 20 percent where limited to 15 
degrees, 30 percent when limited to 20 degrees and 40 percent 
when limited to 30 degrees.  The normal range of motion of 
the knee is 0 (zero) degrees of extension to 140 degrees of 
flexion.  38 C.F.R. Part 4, Plate II.  

After reviewing the evidence of record, it is found that the 
disability picture does not approximates the criteria for a 
10 percent disability evaluation for either scarring of the 
right hand or right leg.  

At VA examination in January 1998, there was a 
8 x 3-millimeter transverse, flat, nontender scar on the 
dorsum of the distal phalanx of the right thumb.  The 
diagnosis was non-disabling scar of the right thumb and 
shrapnel wound of the right hand.  Later that month, a second 
VA examination was conducted.  The examiner noted a 1.5-
centimeter (cm.) shrapnel scar just superior to the patella 
on the distal thigh of the right leg.  

Pursuant to June 2000 remand the RO scheduled further 
examination to determine the extent of the reported pathology 
that could be associated or disassociated from the veteran's 
service connected disabilities.  

The August 2000 fee-based orthopedic examination report shows 
that the veteran's scarring was limited to the right knee, 
and to right index finger, thumb and wrist.  The scarring to 
the right leg was relatively small.  Furthermore, the 
physician noted 3 x 4-cm. transverse scars above the right 
knee.  The examiner related that there was not any noticeable 
excessive scar formation of the right hand and wrist.  
Therefore, disfigurement is not at issue in assigning the 
disability evaluation.  

Furthermore, the scarring has not been described as poorly 
nourished, ulcerated, tender or painful.  The examiner in 
August 2000 noted that the scars above the right knee were 
nonpainful to palpation, nonadherent to the underlying 
structures and there was no evidence of any muscular defect 
underlying the shrapnel wounds. 

Furthermore, the Board finds that the scarring does not limit 
motion of the either the right hand, wrist or knee.  At the 
August 2000, examination, the veteran reported that he had 
difficulty with his right knee on prolonged standing and 
walking.  Further, his right wrist was stiff and painful when 
handling material.  It should be noted that the veteran has 
diagnoses that include rheumatoid arthritis, as well as 
degenerative arthritis of multiple joints.  Service 
connection has been denied for arthritis to the right knee 
and right wrist.

While examinations revealed that the veteran has limited 
motion of the right wrist and right knee, these 
manifestations have not been associated with the veteran's 
service connected scars.  The VA examiner in January 1998 and 
the fee-based physician commented on symptomatology 
attributable to the veteran's scarring.  In January 1998, the 
examiner noted that the veteran had rheumatoid arthritis.  
The physician indicated that he did not feel that the 
shrapnel wounds caused the degenerative disease to his knee.  
Further, he noted that the veteran had degenerative disease 
of the right wrist and hand.  He indicated that he did not 
feel that "all of this could be caused by shrapnel wounds."

The fee-based examiner in August 2000 noted that the veteran 
had superficial shrapnel wounds that did not cause 
significant muscular deficits or underlying bony destructive 
changes.  He also noted that the arthritic disability was 
related to the veteran's rheumatoid arthritis.  Accordingly, 
entitlement to compensable ratings for his service-connected 
scarring has not been demonstrated.  To the extent that the 
June 1998 rating decision granted service connection for the 
right leg scarring, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

PTSD

Regarding the veteran's psychiatric disorder, examinations 
were conducted by the Vet Center in July and August 1998.  
The veteran reported symptoms that included increased 
irritability, anxiety, sleep impairment, intrusive thoughts, 
startle response and nightmares.  In reporting the diagnostic 
assessment, the examiner related that the veteran was 
experiencing PTSD at a mild or subclinical level. 

VA examination was undertaken in August 2000.  The examiner 
determined that the findings were consistent with a diagnosis 
of PTSD.  A December 2000 rating action granted service 
connection for PTSD, assigning a 10 percent disability 
evaluation, effective August 1998.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A noncompensable rating 
is assigned when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  

The veteran underwent VA psychological examination in August 
2000.  In regard to industrial impairment, the veteran 
reported that he worked as a telephone company manager for 30 
years; he is retired.  He reported that his psychiatric 
disorder did not interfere with his work.  On mental status 
examination, he was described as well groomed, neatly 
dressed, alert, bright, and cooperative.  His affect was 
within normal range.  There was no perceptual or orientation 
disorder.  His memory and concentration were described as 
good.  His similarities and proverbs were somewhat concrete, 
but he was able to abstract.

In regard to social abilities, at the VA examination, the 
veteran reported that he lived with his spouse and he had 2 
adult children.  He indicated that his disorder did not 
interfere with his relationship with his spouse and family.  
He indicated that he did not socialize, but the examiner 
noted that this had more to do with his medical problems than 
his social disabilities.  

Although there is evidence of anxiety and sleep impairment, 
these factors, alone, do not more nearly approximate the 
criteria for a 30 percent rating or higher.  See 38 C.F.R. 
§ 4.7.  While there are symptoms of PTSD, it is not shown 
that these manifestations have led to an inability to perform 
his occupational tasks.  Still further, a 10 percent 
evaluation takes into consideration increased symptoms during 
periods of significant stress.  In reviewing the record it is 
noted that the VA examiner at the August 2000 VA examiner 
assigned the veteran Global Assessment of Functioning (GAF) 
score of 65.  A GAF between 61 and 70 is indicative of some 
mild impairment (e.g., depressed mood and mild insomnia) or 
some difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationship.  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.  A 10 percent disability 
rating reflects the existence of mild psychiatric symptoms.  

In summary, it appears that the veteran is able to function 
independently, appropriately, and effectively.  Such 
manifestations as suspiciousness, significant memory loss or 
weekly panic attacks have not been described at any 
examination.  Moreover, both examiners have described the 
veteran's manifestations as mild.  Such a picture belies a 
conclusion that the veteran is unable to establish and 
maintain effective relationships consistent with that 
contemplated by a higher rating.  The Board has considered 
whether a "staged" rating is appropriate.  See Fenderson, 
supra.  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

Extraschedular

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  
In regards to industrial impairment, as noted, the veteran 
reported that he is no longer working.  A review of the VA 
medical reports show that he reported that his psychiatric 
disorder did not significantly interfere with his work 
responsibilities.  

Moreover, a review of the claims file does not show that his 
service-connected disabilities have resulted in 
hospitalization recently.  The veteran is not receiving 
continuing care.  As discussed above, the medical evidence 
reveals that no more than a 10 percent disability evaluation 
is in order for the veteran's PTSD and his scar residuals are 
noncompensable.  Neither his statements nor the medical 
records indicate that the disabilities warrant the assignment 
of an extraschedular evaluation.


ORDER

A compensable evaluation for residual scarring from shrapnel 
wounds to the right hand is denied.

The assignment of a compensable evaluation for residual 
scarring from shrapnel wounds to the right leg is denied.

An initial rating higher than 10 percent for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

